Phillips, J. Where a collecting officer receives a payment of a debt in his hands for collection, it is to the amount of the payment a satisfaction of the debt. The constable had in his hands an execution against Geo. and Jos. Loughry, and a payment made by either of them, or by one in behalf of either of them is, to the amount of such payment, a satisfaction of the debt. Seymour v. Haines, 104 Ill. 562. What was testified to by a witness, since deceased, where the same subject-matter and the same parties are involved, may be shown by those who heard and recollect the testimony. That proof of payment by those making the payment, or by those who witnessed the payment, is admissible as primary evidence, not depending for its admissibility on the payment being indorsed on the execution, or on being paid over by the constable to the plaintiff in execution. The court erred in excluding the testimony offered. The judgment is reversed and the cause remanded. Reversed and remanded.